Citation Nr: 0428674	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, and her friend and neighbor


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran had recognized service in the New Philippine 
Scouts from June 1946 to April 1949.  The veteran died in 
June 1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in June 1998.

2.  The veteran's death certificate shows that his immediate 
cause of death was cardiorespiratory arrest; and the 
antecedent cause was hypertension.

3.  During the veteran's life-time, he was not service-
connected for any disability.

4.  Cardiorespiratory problems and hypertension first 
manifested decades after the veteran's service discharge, and 
were not caused by any incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.312 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A marriage certificate shows that the veteran and the 
appellant were married in 1974.

Private medical evidence dated in 1996 shows that the veteran 
was diagnosed as having hypertension, among other heart 
problems.

In a May 2001 statement, a private physician indicated that 
the veteran's immediate cause of death was cardiorespiratory 
arrest, and the antecedent cause of death was very severe 
hypertension.  It was noted that the veteran had a known 
history of hypertension, and had been previously admitted to 
the hospital in 1996 for both pneumonia and hypertension. 

In a September 2001 statement, it was noted that the veteran 
had been admitted at the hospital in June 1996.  It was noted 
that his chief complaint was a low to moderate grade fever 
(for a month), accompanied by occasional chest pain and body 
malaise/pain.  It was noted that the impression on admission 
was hypertension probably essential, and rule out pulmonary 
tuberculosis and pneumonia.  The final diagnoses on hospital 
discharge included hypertension, controlled.
 
In January 2002, the RO received several statements from 
acquaintances of the veteran and the appellant, attesting to 
their marriage in 1974.

During an October 2003 hearing at the RO, before the 
undersigned Veterans Law Judge, the appellant testified that 
she married the veteran in 1949.  She said that after he was 
discharged from service, he had a fever and chest pain, he 
was coughing, and he spat up blood.  She related that he did 
not seek medical treatment but instead went to a herbalist or 
a "crack" doctor.  She said that the veteran was first 
treated for heart problems around 1993.  She said that the 
veteran was always sick and always coughing and spitting up 
blood during the early 1990s. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Prior to rendering a claim, the 
RO provided the appellant with a VCAA letter, in April 2001.  
In March 2002, the RO denied the appellant's claim of service 
connection for the cause of the veteran's death.  The 
appellant was properly notified of the outcome as well as the 
reasoning behind the decision.  The Board concludes that the 
discussion in the March 2002 RO decision, the statement of 
the case (issued in April 2003), and numerous letters over 
the years (including the April 2001 VCAA letter) informed the 
appellant of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, and various letters informed her of:  why the 
evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate her claim.  The June 2001 VCAA 
letter specifically informed her of what she should do in 
support of the claim, where to send the evidence, and what 
she should do if she had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was for 
the most part informed to submit everything she had with 
regard to her claim of service connection for the cause of 
the veteran's death.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, the April 2001 VCAA letter was issued prior to the 
March 2002 RO decision that denied the claim of service 
connection for the cause of the veteran's death.  As such, no 
prejudice has occurred.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence [s]he should submit 
to substantiate h[][er] claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made  efforts to 
develop the record.  The RO has indicated that the veteran's 
service medical records were destroyed in a fire at the 
National Personnel Records Center.  Exhaustive attempts were 
made to obtain all relevant medical records, to include the 
veteran's private medical records.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the appellant's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the appellant and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case. 

Service Connection Laws and Regulations

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 
3.303.  Service connection for cardiovascular-renal disease 
including hypertension may be granted if manifest to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

It is noted that the veteran died in June 1998.  His 
immediate cause of death was cardiorespiratory arrest and the 
antecedent cause was hypertension.

The veteran's service medical records are not on file despite 
attempts to obtain such.  The first objective evidence of the 
veteran's cardiac and respiratory problems, including 
hypertension, is in the mid 1990s, nearly 50 year following 
his military discharge.  Furthermore, there is no evidence 
linking the veteran's causes of death (cardiorespiratory 
arrest and hypertension) to service. 

The Board has considered the appellant's numerous statements.  
On issues of medical fact (i.e. diagnosis or causation), her 
opinion is not competent.  The appellant is certainly 
competent to note certain symptoms including a cough, if the 
veteran had one; however, she is not competent to determine 
the etiology of his causes of death.  The competent medical 
evidence on file is afforded more probative value.

Again, given the complete lack of any type of cardio-
respiratory symptomatology or hypertension that is 
contemporaneous service or for several decades after, and the 
lack of a competent medical opinion linking his 
cardiorespiratory arrest or hypertension to service, the 
Board finds that the appellant's claim of service connection 
for the cause of the veteran's death must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



